Citation Nr: 0737273	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a claimed back 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2007.  

After the Board hearing the veteran submitted additional 
medical evidence with a waiver of initial RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated low back intervertebral disc 
syndrome is shown as likely as to be due to the documented 
back injury sustained by the veteran during active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
back disability manifested by low back intervertebral disc 
syndrome is due to injury that was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran testified that his current back condition was due 
to service.  He asserted that, during service, he hurt his 
back while driving an armored personnel carrier over obstacle 
courses.  He reported having sought treatment both during 
service and after service.  

The veteran's service medical records showed that in 
September 1962 the veteran had an examination of the spine.  
There was a small area of increased bone density in the right 
sacroiliac joint, the significance of which could not be 
determined.  It was stated that it could represent reactive 
sclerosis to abnormal strain; however; the joint did not 
appear otherwise abnormal.  

In October 1962, the veteran had a follow up examination, and 
the bone density was still there and had not changed in 
appearance.  It lay adjacent to the right sacroiliac joint in 
the ilium.  There were no specific characteristics, and it 
appeared to be reactive sclerosis, which was noted to be due 
to a number of causes.  

At the veteran's August 2004 VA examination, the veteran's 
claims file was reviewed.  The veteran's lower back pain was 
noted to radiate down the posterior buttocks and down the 
left leg to the ankle.  

The veteran could walk as far as 1 mile; however, at other 
times did not have the ability to walk a block.  He was 
unsteady on his feet when he first stood up.  It affected him 
more when sitting or laying down than when standing.  He cut 
his hours back as a barber as a result.  

The VA examiner stated that the veteran had degenerative disc 
disease and that there was mild disc space narrowing at L1-L2 
and L2-L3.  There was also moderate disc space narrowing at 
L5-S1.  There was no evidence of fracture or dislocation 
however, vascular calcification was noted.  

The VA examiner opined that that the degenerative disc 
disease was mild to moderate and was likely as not due to 
normal wear.  He also opined that it was not likely that the 
veteran's back condition was related to military service 
since it was too remote from his time in service.  

In October 2007, the veteran's private chiropractor stated 
that he had reviewed the service medical records, treatment 
records, examined the patient, reviewed materials regarding 
VA ratings, and evaluated the anatomy, biomechanics, and 
mechanism of the in-service injury, as well as was the 
veteran's chiropractor for the previous three years.  

The treating doctor noted that the veteran had intervertebral 
disc disease of the lumbar spine and there was spurring of 
L2-L5, and sist space narrowing at both L4-L5 and moderate 
disc space narrowing at L5-S1.  He also noted that the 
veteran had a short right leg due to segmental joint 
dysfunction of the right sacroiliac joint and the lumbar 
spine and that the veteran had lumbar radiculitis.  

The private chiropractor noted that the veteran did not have 
a chronic back pain prior to his entry into service and had 
an acute injury to the low back during active service.  The 
service medical records in combination with the latest 
examination made him opine that it was as likely as not that 
the veteran's current back condition had its onset in 
service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board notes that it is the Board's duty to assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that both the VA examiner and the private 
chiropractor reviewed the veteran's service medical records.  

Additionally, the veteran submitted lay statements from two 
neighbors, his brother, and the receptionist for his former 
doctor who stated that, the veteran had no problems with his 
back before service and that shortly after returning from 
service the veteran complained of back pain.  The 
receptionists stated that the veteran used to see the now 
deceased doctor back in 1998.  

The Board notes that a layperson is not considered capable of 
opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), 
aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), 
cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  A layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

After a careful review of the entire record, the Board finds 
it to be in relative equipoise in showing that the currently 
demonstrated low back intervertebral disc syndrome as likely 
as not is due to injury sustained during the veteran's period 
of active service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is warranted.  



ORDER

Service connection for a low back intervertebral disc 
syndrome is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


